 



MANAGEMENT AGREEMENT

BY AND BETWEEN

NATIONAL ENERGY GROUP, INC.

AND

PANACO, INC.

     Pursuant to an order dated November 3, 2004 issued by the United States
Bankruptcy Court for the Southern District of Texas confirming a Chapter 11
proceeding Plan of Confirmation in the matter of Panaco, Inc., this Management
Agreement (the “Agreement”) is made effective on the 16th day of November, 2004
by and between National Energy Group, Inc., a Delaware corporation (“NEG”) and
Panaco, Inc., a Delaware corporation (“Panaco”), referred to herein individually
as “Party” or collectively as “Parties.”

WITNESSETH:

     WHEREAS, NEG and Panaco are each engaged in the oil and natural gas
exploration, development and production business; and

     WHEREAS, Panaco has filed for protection under Chapter 11, Title 11 of the
United States Code in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) designated as Case No. 02-37811; and

     WHEREAS, subject to Bankruptcy Court confirmation of its Plan of
Reorganization, Panaco desires to engage NEG to provide management and
administrative services with respect to Panaco’s oil and gas operations and
certain other matters as more fully described herein.

     NOW THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledge, the Parties agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Defined Terms. The following terms, when used herein, shall have the
meanings set forth below:

     “Administrative Services” means the services to be rendered by NEG as
described in Section 3.2 below.

     “Affiliate” means, with respect to a person or entity, any person or entity
that directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such person, and the term
“control” means the possession,

 



--------------------------------------------------------------------------------



 



directly or indirectly, of the power to direct or cause the direction of the
management, activities or policies of any person or entity.

     “Affiliated Transactions” has the meaning provided in Section 5.2 below.

     “Agreement” means this Agreement, as it may be amended from time to time.

     “AMI” has the meaning provided in Section 5.1.B below.

     “Business” means Panaco’s business activities during the term of this
Agreement.

     “Effective Date” has the meaning provided in Section 9.1 below.

     “Material Decisions” has the meaning set forth in Section 3.5 herein.

     “NEG” has the meaning set forth in the above preamble.

     “NEG Properties” means all operated and non-operated oil and gas
properties, now or hereafter acquired, in which NEG owns an oil or gas lease
and/or fee or other mineral interest of whatsoever interest where NEG is the
operator or such property is operated by a third party.

     “Non-Public Information” means all information and records furnished by
Panaco with respect to its business and properties, together with any reports,
analyses, summaries, spreadsheets, evaluations, memoranda or other documents
prepared or generated by NEG or its consultants or agents on the basis of such
information, whether in written, graphic, electronic or any other format, except
to the extent such information (a) was already in NEG’s possession prior to the
time of disclosure to NEG by Panaco or its agents, (b) was or becomes generally
available to the public other than as a result of a disclosure by NEG or NEG’s
representatives, (c) becomes available to NEG on a non-confidential basis from a
source other than Panaco or its agents, provided that such source is not known
by NEG to be bound by a confidentiality agreement with Panaco or otherwise
prohibited from disclosing the information to NEG by a contractual, legal or
fiduciary obligation. Such information includes, but is not limited to, seismic
data, reserve reports, prospect analyses, and privileged attorney-client
communications.

     “Oil and Gas Operations” means the operations to be conducted by NEG on
behalf of Panaco as described in Section 3.3 below.

     “Panaco” has the meaning set forth in the above preamble.

     “Panaco Properties” means all operated and non-operated oil and gas
properties, now or hereafter acquired, in which Panaco owns an oil and gas lease
and/or fee or other mineral interest of whatsoever interest where Panaco is the
operator or such property is operated by a third party.

2



--------------------------------------------------------------------------------



 



     “Services” means (i) the Administrative Services described in Section 3.2
below and (ii) the Oil and Gas Operations functions described in Section 3.3
below.

     “Term” has the meaning provided in Section 9.2 below.

     “Termination Date” has the meaning provided in Section 9.2 below.

ARTICLE II.

LIMITATION OF RIGHTS

2.1 Limitation. Notwithstanding anything in this Agreement, NEG shall have no
greater rights and obligations than that which Panaco has under, including but
not limited to, its contracts, operating agreements, joint development
agreements, leases, orders, security instruments and other agreements to which
Panaco is a party or by which Panaco or any of its property is bound, whether
now existing or hereafter arising (as the same may be amended, modified or
restated, the “Panaco Agreements”).

ARTICLE III.

NEG SERVICES

3.1 NEG Services. As of the Effective Date, NEG shall perform the following
Services on behalf of Panaco:

     A. Standard of Care. During the Term of this Agreement and on the terms and
conditions set forth herein, NEG shall perform the Services in Good Faith and
using that degree of care and skill which (i) with respect to the Administrative
Services, is not less than that usually and customarily observed by companies
engaged in the oil and gas industry; and (ii) with respect to the Oil and Gas
Operations, is not less than that usually and customarily observed in the oil
and gas industry (and with respect to NEG’s operation of Panaco’s Operated
Properties, is consistent with that degree of care and skill which would be
employed by a reasonably prudent operator).

     B. Compliance. NEG shall perform the Services (i) in compliance with the
Articles of Incorporation and Bylaws of Panaco; and (ii) in compliance in all
material respects with applicable federal, state, provincial and local laws. NEG
shall comply with all Panaco Agreements, except to the extent allowed under the
Panaco Agreements and applicable law and approved by the Board of Directors of
Panaco and authorized by the Bankruptcy Court. Notwithstanding the foregoing,
NEG shall perform the obligations and services required under such governmental
laws and requirements and/or Panaco Agreements using its own personnel and/or
consultants as provided herein and not be required to incur any liability to any
third party to assure compliance with such governmental laws and requirements
and/or Panaco Agreements; provided that NEG shall timely notice Panaco and the
Bankruptcy Court, if necessary, of any payments or obligations under any such
laws, requirements or arrangements to enable Panaco or the Bankruptcy Court to
satisfy any such obligation, file an appropriate Bankruptcy Court motion, or
seek a Bankruptcy Court protective order.

3



--------------------------------------------------------------------------------



 



     C. Performance of Obligations. NEG shall perform the Services provided
herein separate and apart from the administrative services and operations
undertaken on its own behalf or on behalf of third parties. Subject to the
approval of the Panaco Board of Directors and any relevant orders of the
Bankruptcy Court, NEG shall administer the cash management system of Panaco as
approved by the Panaco Board of Directors, whereby the Business of Panaco may be
conducted on a daily basis in the ordinary course. The Panaco Board of Directors
shall retain the sole authority to designate officers necessary to sign all
checks and authorize all other transfers of funds. Notwithstanding anything to
the contrary contained herein, NEG shall not be obligated to expend its own
funds, or undertake any liability, future obligations or guaranty for payment on
behalf of Panaco, except with respect to payments made to NEG personnel.

     D. Authority of NEG. Pursuant to and in accordance with, and except as
limited by, the terms of this Agreement, NEG shall be responsible for and have
authority with respect to the day to day management and operation of Panaco’s
Business, including, without limitation, organization and human resources,
marketing and sales, logistics, administration, production, drilling, finance
and accounting; provided that if Panaco shall give notice of termination as
provided in Section 9.2 of this Agreement, such authorization shall cease upon
the effectiveness of such notice and all further activities of NEG through the
termination date shall be subject to the approval by Panaco’s Board of
Directors. To the extent the transfer of any funds of Panaco is necessary or
appropriate in connection herewith, NEG shall keep a record of same in writing
together with backup detail (i) indicating the purpose of the requested payment
and (ii) sufficient to determine that the requested payment is not in respect of
a Material Decision or that such Material Decision has been approved as provided
in Section 3.5 hereof.

3.2 Conduct of Administrative Services. NEG shall perform the following
administrative services and functions for and on behalf of Panaco:

     A. Administrative. All management and administrative services as may be
required for the reasonable conduct of Panaco’s Business as presently or
hereafter conducted (the “Administrative Services”). Throughout the Term, NEG
shall maintain, for the benefit of Panaco and at Panaco’s expense (and in the
name of Panaco as the owner of such policies), insurance coverages that are
usual and customary for companies in the oil and gas industry and consistent
with the requirements of any Panaco Agreements. Such coverages shall include but
not be limited to the following: Commercial General Liability Insurance,
Excess/Umbrella Liability Insurance, Control of Well Insurance, “All Risk”
Property Insurance, Operator’s Extra Expense Insurance, Directors and Officers
Liability Insurance and other insurance coverages as may be deemed necessary and
appropriate;

     B. Professionals, Consultants, Etc. Subject to the approval of the Panaco
Board of Directors or as approved in the annual budget, making such arrangements
with and employing, at the expense and for the benefit of Panaco, such
accountants, attorneys, banks, transfer agents, custodians, underwriters,
insurance companies,

4



--------------------------------------------------------------------------------



 



reserve engineers and other persons as may from time to time be reasonably
necessary for the conduct of Panaco’s business; excluding the selection and
employment of Panaco’s independent auditors, counsel to Panaco’s Board of
Directors and other professionals related thereto, which authority shall be
specifically retained by Panaco; and

     C. Other. Such other administrative functions as are routinely and
customarily conducted in the ordinary course of business by companies engaged in
oil and gas exploration and production.

3.3 Conduct of Oil and Gas Operations. Subject to the provisions of Section 3.5
respecting Material Decisions and applicable orders of the Bankruptcy Court, NEG
shall perform the following functions or cause the following Oil and Gas
Operations functions to be performed on behalf of Panaco:

     A. Land. Maintenance of land records, including, but not limited to,
maintenance of records relating to lease and well names, numbers, status, and
locations, payment of lessor’s royalties, shut-in and delay rentals and other
lease maintenance functions, preparation and maintenance of division orders,
payment of overriding royalties, net profits interests, production payments,
royalties and any other payments due out of production attributable to Panaco’s
Properties;

     B. Well. Well performance reviews, including, but not limited to,
preparation and review of, and making of recommendations and elections with
respect to, proposals for drilling, completion, workovers, or other operations
with respect to the wells, preparation and submission of regulatory
applications, compliance with plugging and abandoning requirements, making of
recommendations and decisions concerning equipment requirements, and, where
applicable, monitoring of the operator’s performance of such activities with
respect to the wells;

     C. Engineering. Engineering and general oil field operations including, but
not limited to, evaluation of outside proposals for exploration and exploitation
of oil and gas properties, reserve evaluations and production forecasting, AFE
costs, joint interest billings, and invoices, preparation and filing of
regulatory reports, monitoring of allowables, monitoring of well profitability,
and pursuit of opportunities for enhancement of existing oil and gas production;

     D. Geological and Geophysical. Geological and seismic operations,
including, but not limited to, acquisition, processing and interpretation of
seismic data (whether internally or externally generate), and evaluation of
internally and externally developed proposals and review of logs, isopach maps,
and structure maps;

     E. Acquisitions and Divestitures. Identification of, and, with respect to
Material Decisions, making of recommendations to the Board of Directors with
respect to acquisition or disposition of existing or hereafter acquired Panaco
Properties, including, but not limited to, lease purchases, acreage trades, farm
out, and farmins, and other arrangements relating to the acquisition or
disposition of Panaco Properties;

5



--------------------------------------------------------------------------------



 



     F. Marketing. Contracting for the gathering, treating, processing,
transportation and sale of oil, gas and other hydrocarbons produced from or
attributable to Panaco’s Properties (including, but not limited to, gas
balancing with respect thereto) and collection of revenue from such sales;

     G. Operations. Performance of Panaco’s duties as well or lease operator,
where applicable, including, but not limited to, all bonding and escrow
requirements as set out by the appropriate regulatory agencies or bonding
companies.

     H. Contracts. Contract negotiation, administration, and review, including,
but not limited to, joint operating agreements, farm outs, farmins, and
production sale agreements;

     I. Accounting. Payment and collection of operating expenses, including, but
not limited to, joint interest billings; revenue disbursements; and budgeting
and forecasting of capital and operating revenues and expenses;

     J. Purchasing. Procurement in the ordinary course of business of equipment,
supplies and other goods and services reasonably necessary for the efficient day
to day operation of the Business;

     K. Compliance. Regulatory compliance, including, but not limited to,
(i) application for, or maintenance of, and compliance with all required
governmental permits and authorizations with respect to Panaco’s preparation and
filing of all applications, reports, notices, and other regulatory filings or
reports required by any federal, state, or local authority with respect to
Panaco’s Properties or Business; provided, however, that all such regulatory
filings (other than ministerial filings and reports in the ordinary course of
business) shall be approved and, if necessary, executed by the Panaco Board of
Directors; and (ii) participation in hearings and other administrative
proceedings on behalf of Panaco, subject to the advice and consent of the Panaco
Board of Directors; and

     L. Other. Such other functions as are usually and customarily performed by
an oil and gas exploration and production company not heretofore enumerated in
this Section 3.3.

3.4 Duties Retained by Panaco. Notwithstanding the retention of NEG to perform
the Services in connection with the oil and gas operations of Panaco, it is
expressly understood and agreed that Panaco, acting through its Board of
Directors, shall retain all responsibility and authority for execution on behalf
of Panaco of all such contracts, agreements, assignments, documents, Panaco
Agreements and other instruments as may be useful or necessary in the conduct of
Panaco’s Business during the term hereof. Further, NEG shall not take title to
any properties owned by Panaco as of the date hereof, and with respect to
properties subsequently acquired on behalf of Panaco, if any, NEG shall either
take title in Panaco’s name or assign, or cause to be assigned, record title to
Panaco within a reasonable time thereafter.

6



--------------------------------------------------------------------------------



 



3.5 Material Decisions. Except in the ordinary course of business, NEG shall not
make any commitment on behalf of Panaco without the prior approval of the Board
of Directors of Panaco if the commitment (a “Material Decision”) would:

     (i) obligate Panaco to any expenditure or liability not provided for in a
budget previously adopted by the Board of Directors of Panaco;

     (ii) obligate Panaco to sell or dispose of an asset or group of assets;

     (iii) obligate Panaco to sell oil, gas or other hydrocarbons produced from
or attributable to Panaco’s Properties under a contract having a term longer
than one (1) year, or any “hedging” or “swap” agreements relating to the
production or sale of Panaco hydrocarbons;

     (iv) place a lien, security interest, mortgage, pledge, production payment,
or other encumbrance upon any of Panaco’s Properties (other than such liens and
security interests as arise in the ordinary course of Panaco’s Business,
including liens arising by operation of law, under joint operating agreements,
or under mechanics and materialmen’s lien laws);

     (v) initiate or compromise any litigation or threatened litigation matter
involving potential rights or liabilities of Panaco; or

     (vi) determine the compensation of any Panaco officers.

3.6 Record-Keeping and Reporting.

     A. Reporting to the Board of Directors and the Bankruptcy Court. NEG shall
prepare or cause to be prepared and shall submit to the Board of Directors of
Panaco and, where applicable, the Bankruptcy Court the following information and
reports:

    1. Annually: Budget for operations and capital expenditures.

    2. Quarterly: the following reports, and any other information and reports
necessary or appropriate to Panaco’s Business:

   a. Summary Financial Information,

   b. Summary Income Statement,

   c. Summary Results of Operations from Oil and Gas Producing Activities, and
Full Cost Ceiling Test Report,

   d. Summary Year-to-Date Comparison of actual performance to budget and
reforecasted budget, and

   e. Summary narrative description of operations in the calendar quarter.

7



--------------------------------------------------------------------------------



 



    3. Monthly: Activity report for oil and gas operations and cash flows.

    4. At each meeting of the Board of Directors:

   a. A report containing information relevant to any Material Decision,
together with NEG’s recommendation with respect thereto and reasons therefor,
and a summary of actions taken pursuant to Material Decisions since the
preceding meeting of the Board of Directors; and

   b. Such other reports and information as the Panaco Board of Directors may
reasonably request.

    5. Periodically: Drafts of all required filings with regulatory agencies,
including all financial statements required to be included therein. NEG shall,
subject to direction by the Audit Committee of the Panaco Board of Directors,
cause Panaco’s interim and annual financial statements to be audited by Panaco’s
outside accounting firm. Notwithstanding anything herein to the contrary, NEG’s
activities with respect to the preparation of any such filings shall be subject
to the direction of the Board of Directors and the Audit Committee of Panaco.
The appropriate personnel of NEG shall be available at all reasonable times and
shall make available all such information within its possession and control as
the Panaco Board of Directors and Panaco Audit Committee may request with
respect thereto.

    6. Drafts of all required federal, state and local tax returns.

    7. Other reports and filings requested or required by the Bankruptcy Court.

     B. Reporting to Third Parties. NEG shall prepare and submit such reports
and information to third parties (including regulatory authority, joint interest
owners and institutional investors) as may be required by applicable law or
Panaco’s contracts with such third parties.

     C. Maintenance of Books and Records. NEG shall maintain the books and
records of Panaco in accordance with applicable laws and with generally accepted
accounting principles applied on a basis consistent with the prior practices of
Panaco, subject in all respects to the approval of its Board of Directors, its
Audit Committee and as may be required by order of the Bankruptcy Court.

3.7 Commingling of Assets. NEG shall separately maintain and not commingle the
assets of Panaco with those of NEG.

8



--------------------------------------------------------------------------------



 



ARTICLE IV.

NEG COMPENSATION

4.1 Compensation. As consideration for the performance of the obligations
contained herein, Panaco shall pay to NEG, as NEG’s compensation for providing
the Services described herein, a monthly fee equal to 115% of the actual direct
and indirect administrative overhead costs incurred by NEG in operating and/or
administrating the Panaco Properties pursuant hereto. On or before the last
business day of the month following any month in which NEG has performed
Services hereunder, NEG shall provide an invoice to the Panaco Board of
Directors which such report shall detail the calculation of costs incurred by
NEG and the requested amounts of compensation payable by Panaco. This report
shall be certified as true and correct by the chief financial officer of NEG.
Panaco shall pay or cause to be paid to NEG within five (5) days following
presentation the undisputed portion of such invoice.

ARTICLE V.

CONFLICTS OF INTEREST

5.1 Corporate Opportunities. Each of NEG and Panaco acknowledge that certain of
their respective shareholders and members of the Boards of Directors include
Affiliates. Therefore, in order to minimize the potential for conflicts of
interest and/or the appearance thereof, each of NEG and Panaco agree to
cooperate with the other in fully disclosing corporate interlocks pertaining to
the Services provided by NEG or the Business of Panaco as it may relate to their
Affiliates.

     A. NEG Opportunities. Panaco hereby acknowledges that NEG and its
Affiliates are actively and substantially engaged in the oil and gas exploration
business, and agrees that NEG and its Affiliates (including the employees of NEG
who shall work on Panaco Business in providing the Services described herein)
shall be free to continue to engage in such business, whether or not such
business is deemed to be in competition with Panaco. Except as provided in
Section 5.1.B below, no business in which NEG or its Affiliates (including
employees of NEG described above) engage shall be deemed to be a corporate
opportunity of Panaco.

     B. Area of Mutual Interest. Each of Panaco and NEG agree that in order to
minimize the potential for conflict with respect to a corporate opportunity of
one or the other, an area of mutual interest (“AMI”) is hereby established as
follows:

    1. Any and all corporate opportunities relating to the future acquisition or
operation of oil and gas properties from whatever source derived which are
located within a radius of one (1) mile of any Panaco Properties or prospects
existing as of the Effective Date shall be the exclusive corporate opportunity
of Panaco.

9



--------------------------------------------------------------------------------



 



    2. Any and all corporate opportunities relating to the future acquisition or
operation of oil and gas properties from whatever source derived within a radius
of one (1) mile of any NEG Properties or prospects existing as of the Effective
Date which are located in any area (other than Panaco Properties as described in
Section 5.1.B.1 above) shall be the exclusive corporate opportunity of NEG.

    3. Any and all other corporate opportunities along the South Louisiana Gulf
Coast (other than those described in Section 5.B.1 and 2. above) relating to the
further acquisition or operation of oil and gas properties from whatever source
derived which are located in Beauregard Parish, Calcaseiu Parish, Cameron
Parish, Iberia Parish or Placquemines Parish, Louisiana shall be considered the
joint opportunity of Panaco and NEG.

     C. Right of First Refusal.

    1. Notwithstanding the provisions of Section 5.1.B above, where not
otherwise prohibited by third party agreements, confidentiality provisions,
etc., Panaco and NEG shall have a right of first refusal to undertake corporate
opportunities within the AMI which are specifically rejected by the Party having
the right to such corporate opportunity.

    2. Promptly upon rejecting a corporate opportunity within the AMI, the
rejecting Party shall, in writing, inform the other Party of the rejected
corporate opportunity. This notice shall include a copy of all instruments
relating to the corporate opportunity, including, without limitation, copies of
any and all leases, assignments, subleases, farm outs, or other contracts
relating thereto, together with any and all data, materials, and other
information relevant to such corporate opportunity. Notwithstanding the
foregoing, if the corporate opportunity in question is subject to a time
limitation of any kind for its exercise, then the Party having the right to such
corporate opportunity shall give the other Party written notice of such
corporate opportunity as soon as practicable, and in all other instances at
least fifteen (15) days prior to the end of such time limitation and, further,
shall notify the other Party in writing of its intent to accept or reject such
corporate opportunity no later than five (5) days prior to the end of such time
limitation. Delivery of written notice as herein provided stating that the Party
having the right to a corporate opportunity is rejecting such corporate
opportunity shall be final. Upon giving such notice, the rejecting Party shall
have no further right to pursue the rejected corporate opportunity, and the
exclusive right to pursue such rejected corporate opportunity shall then be that
of the other Party.

     D. Survival. The AMI provisions set forth in Sections 5.1 B. and C. of this
Agreement shall survive the termination of this Agreement for a period of twelve
(12) months.

5.2 Affiliated Transactions. All transactions between NEG and its Affiliates and
Panaco (“Affiliated Transactions”) shall be on terms and conditions at least as
favorable

10



--------------------------------------------------------------------------------



 



to Panaco as those prevailing in the oil and gas industry for comparable
transactions between unaffiliated parties.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties of NEG. NEG represents and warrants to Panaco
that the following are, and at all times during the term of this Agreement shall
remain, true and correct:

     A. Organization and Authority. NEG has all requisite power and capacity, is
under no legal restraint, and has all necessary authority to enter into this
Agreement and perform its obligations hereunder. NEG is a corporation duly
organized and constituted and existing under the laws of the State of Delaware
and is qualified to conduct business in each of the jurisdictions in which such
qualification is necessary to perform its obligations hereunder. The Agreement
has been duly executed and delivered by NEG, and the execution and delivery of
this Agreement, the consummation of the transactions contemplated hereby and the
compliance by NEG with the terms of this Agreement do not and will not conflict
with or result in a breach of any terms of, or constitute a default under, the
Articles of Incorporation or Bylaws of NEG or any other material agreement,
instrument, writ, order, judgment or decree to which NEG is a party or is
subject or by which it is bound. This Agreement constitutes a valid obligation
of NEG enforceable in accordance with its terms except as limited by bankruptcy,
insolvency, reorganization or other such laws concerning the rights of
creditors.

     B. No Claims. To the knowledge of NEG, except with respect to such matters
that would not, if determined adversely to NEG, have a material adverse effect
on NEG or its ability to perform its obligations hereunder (i) NEG is not in
default under any applicable laws or under any order of any court or
governmental administrative body having jurisdiction, (ii) there are no claims,
actions, suits or proceedings, pending or threatened, against NEG at law or in
equity, or before or by any administrative body having jurisdiction, and (iii)
no notice of any claim, action, suit or proceeding, whether pending or
threatened, has been received. To the knowledge of NEG, there is no claim,
litigation, action, suit or proceeding, administrative or judicial, pending or
threatened which seeks to restrain or seeks damages in connection with the
consummation of the transactions contemplated herein.

     C. Personnel. Except with respect to third-party legal, accounting and
consulting services related to the Services contemplated herein, NEG has, and at
all times during the term of this Agreement shall have in its employ or
available to it, personnel sufficient to enable it to perform its obligations
hereunder.

6.2 Representations and Warranties of Panaco. Panaco represents and warrants to
NEG that the following are, and at all times during the term of this Agreement
shall remain, true and correct; provided it is specifically understood and
agreed that the

11



--------------------------------------------------------------------------------



 



representations and warranties contained herein are subject to the jurisdiction,
future orders and decrees of the Bankruptcy Court.

     A. Organization and Authority. Panaco has all requisite power and capacity,
is under no legal restraint, and has all necessary authority to enter into this
Agreement and perform its obligations hereunder subject, however, to Bankruptcy
Court approval. Panaco is a corporation duly organized and constituted and
existing under the laws of the State of Delaware and is qualified to conduct
business in each of the jurisdictions in which such qualification is necessary
to perform its obligations hereunder. The Agreement has been duly executed and
delivered by Panaco, and the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby and the compliance by
Panaco with the terms of this Agreement do not and will not conflict with or
result in a breach of any terms of, or constitute a default under, the Articles
of Incorporation or Bylaws of Panaco or any other material agreement,
instrument, writ, order, judgment or decree to which Panaco is a party or is
subject or by which it is bound. This Agreement constitutes a valid obligation
of Panaco enforceable in accordance with its terms except as limited by
bankruptcy, insolvency, reorganization or other such laws concerning the rights
of creditors.

ARTICLE VII.

INDEMNIFICATION

7.1 Indemnification by NEG. NEG hereby agrees to defend, indemnify and hold
harmless Panaco and its officers, directors, shareholders, employees, agents and
Affiliates (collectively, the “Panaco Indemnitees”) from any and all threatened
or actual claims, demands, causes of action, suits, proceedings, losses,
damages, fines, penalties, liabilities, costs and expenses of any nature,
including attorneys’ fees and court costs (collectively, “Claims”), sustained or
incurred by or asserted against the Panaco indemnitees arising from the breach
of this Agreement by NEG.

7.2 Indemnification by Panaco. Panaco hereby agrees to defend, indemnify and
hold harmless NEG and its officers, directors, shareholders, employees, agents
and Affiliates (collectively, the “NEG Indemnitees”) to the fullest extent
permitted under (i) the Certificate of Incorporation and Bylaws of Panaco,
(ii) the laws of the State of Delaware, and (iii) any order of the Bankruptcy
Court providing indemnification of persons engaged in the bankruptcy proceeding
from any and all threatened or actual Claims sustained or incurred by or
asserted against the NEG Indemnitees arising from (a) the breach of this
Agreement by Panaco or (b) NEG’s performance of the Services, except to the
extent Panaco is entitled to indemnification with respect thereto from NEG
pursuant to Section 7.1 above.

7.3 Indemnification Procedures. A Party requesting indemnification pursuant to
this Article VI (the “Indemnified Party”) shall promptly give notice to the
Party from whom indemnification is sought (the “Indemnifying Party”); provided
that the failure to give such notice shall not affect the Indemnified Party’s
right to indemnification, except to the extent that the Indemnifying Party is
prejudiced in its ability to defend the Claim for

12



--------------------------------------------------------------------------------



 



which indemnification is sought, and in the event of any claim resulting from a
claim or legal proceeding by a third party, the Indemnifying Party shall defend
such Claim by counsel selected by the Indemnifying Party (provided that such
counsel shall be reasonably satisfactory to the Indemnified Party), and the
Indemnifying Party shall pay all expenses therefor. The Indemnified Party may,
at its own expense, employ separate counsel and participate in defense of such
Claims.

7.4 Survival. The indemnification provisions of this Article VI shall survive
the termination of this Agreement for a period of the longer of four (4) years
or, in the case of any Claims involving securities laws, taxes or environmental
matters, the applicable statute of limitations or, in any case, such other
period as may be determined by the Bankruptcy Court or applicable statutory
provision.

ARTICLE VIII.

CONFIDENTIALITY

8.1 Confidentiality. NEG shall maintain the confidentiality of all Non-Public
Information with respect to Panaco, its business or its assets; provided,
however, that NEG may disclose such Non-Public Information (i) in any judicial
or alternative dispute resolution proceeding to resolve disputes between Panaco
and NEG arising hereunder; (ii) to the extent disclosure is legally required
under applicable laws or any agreement to which Panaco is a party or by which it
is bound, provided, however, that prior to making any legally required
disclosures in any judicial, regulatory or dispute resolution proceeding, NEG
shall, if so advised by counsel, seek a protective order or other relief to
prevent or reduce the scope of such disclosure; and (iii) to Panaco’s existing
or potential lenders, investors, joint interest owners, purchasers, or other
parties with whom Panaco may enter into contractual relationships, to the extent
deemed by NEG to be reasonably necessary or desirable to enable it to perform
the Services, provided that NEG shall require such third parties to execute
agreements to maintain the confidentiality of the Non-Public Information so
disclosed; and (iv) if authorized by the Board of Directors of Panaco. NEG
acknowledges that the Non-Public Information is being furnished to NEG for the
sole and exclusive purpose of enabling it to perform the Services, and the
Non-Public Information may not be used by it for any other purpose. The
provisions of this Section shall survive the termination of this Agreement.

ARTICLE IX.

TERM AND TERMINATION

9.1 Effective Date. The effective date (“Effective Date”) of this Agreement
shall be the opening of business on the first day following the date upon which
a final order (which such order is not subject to appeal) is entered by the
Bankruptcy Court approving this Agreement.

9.2 Term. The term of this Agreement (the “Term”) shall commence at the
Effective Date and end (the “Termination Date”):

13



--------------------------------------------------------------------------------



 



(i)   upon ninety (90) days following a written notice of termination by Panaco;

(ii)  upon ninety (90) days following a written notice of termination by NEG;

(iii) as may be mutually agreed between the Parties; or

(iv) thirty (30) days following any day where the Panaco Board of Directors
ceases to be comprised of one (1) or more members who are not Affiliates of NEG
unless such member(s) agree to waive application of this Section 9.2(iv);

9.3 In the event this Agreement shall terminate pursuant to Section 9.2 or
otherwise, NEG shall cooperate as Panaco may reasonably request in order to
enable Panaco to perform the Services provided by NEG hereunder; provided that
(i) NEG shall have been compensated as provided hereunder for all Services
rendered prior to such termination, and (ii) NEG shall be compensated for any
Services rendered following such termination in the same manner consistent with
the compensation described in Section 4.1 or as otherwise agreed.

ARTICLE X.

AUDIT RIGHTS AND DISPUTE RESOLUTION

10.1 Audit Rights. Panaco shall have the right, at its sole cost and expense, at
any time during the Term of this Agreement, and for a period of twenty-four
(24) months following termination of this Agreement, but not more than once in
any twelve-month period, to audit, examine and make copies of or extracts from
any of the books and records of Panaco in the possession of NEG and, to the
extent necessary to verify the performance by NEG of its obligations under this
Agreement, the books and records of NEG (the “Audit Right”). Panaco may exercise
the Audit Right through such auditors as the Board of Directors of Panaco may
determine in its sole discretion. Panaco shall (i) exercise the Audit Right only
upon reasonable notice to NEG and (ii) use reasonable efforts to conduct the
Audit Right in such a manner as to minimize the inconvenience and disruption to
NEG.

10.2 Resolution Committee. Either Party may request at any time a finding by the
resolution committee (the “Resolution Committee”) to attempt to resolve disputes
arising hereunder. The Resolution Committee shall be comprised of three members,
consisting of two (2) members designated by the Panaco Board of Directors and
one (1) member designated by the NEG Board of Directors. The Resolution
Committee shall designate one member by majority vote who shall act as the
Chairman. The Board of Directors of either Party may submit any dispute to the
Resolution Committee by written request to the chairman of the Resolution
Committee, who shall, within twenty (20) days thereafter call a meeting of the
Resolution Committee. The Resolution Committee shall attempt to resolve the
dispute, provided, however, that the finding of the Resolution Committee shall
not be binding upon either Party unless unanimously agreed. If within thirty
(30) days after the Resolution Committee is convened, the Resolution Committee
is unable to reach a unanimous agreement on resolution of the dispute, then
either Party

14



--------------------------------------------------------------------------------



 



may pursue its legal and equitable remedies in the Bankruptcy Court or other
court of competent jurisdiction. This Section 10.2 shall survive the termination
of this Agreement.

10.3 Attorneys’ Fees and Expenses. In any action brought by either Party hereto
to enforce the obligations of any other Party hereto, the prevailing Party shall
be entitled to collect from the opposing Party to such action such Party’s
reasonable litigation costs and attorneys fees and expenses (including court
costs, reasonable fees of accountants and experts, and other expenses incidental
to the litigation).

ARTICLE XI.

MISCELLANEOUS PROVISIONS

11.1 Notices. All notices or advices required or permitted to be given by or
pursuant to this Agreement shall be given in writing. All such notices and
advices shall be (i) delivered personally, (ii) delivered by facsimile or
delivered by U.S. Registered or Certified Mail, Return Receipt Requested mail,
or (iii) delivered for overnight delivery by a nationally recognized overnight
courier service. Such notices and advices shall be deemed to have been given
(i) the first business day following the date of delivery if delivered
personally or by facsimile, (ii) on the third business day following the date of
mailing if mailed by U.S. Registered or Certified Mail, Return Receipt
Requested, or (iii) on the date of receipt if delivered for overnight delivery
by a nationally recognized overnight courier service. All such notices and
advices and all other communications related to this Agreement shall be given as
follows:

     
If to Panaco:
  To such person or persons as the Board of Directors of Panaco by resolution
shall designate and in the absence of such designation to each member of the
Board of Directors.
 
   
If to NEG:
  National Energy Group, Inc.

  Attn: Legal Department

  4925 Greenville Avenue, Suite 1400

  Dallas, TX 75201

  (214) 692-9211 — Telephone

  (214) 692-5055 — Facsimile

or to such other address as the party may have furnished to the other parties in
accordance herewith, except that notice of change of addresses shall be
effective only upon receipt.

11.2 Governing Law. This Agreement shall be subject to, and interpreted by and
in accordance with, the laws (excluding conflict of law provisions) of the State
of Texas.

11.3 Entire Agreement. This Agreement is the entire Agreement of the parties
respecting the subject matter hereof. There are no other agreements,
representations or warranties, whether oral or written, respecting the subject
matter hereof.

15



--------------------------------------------------------------------------------



 



11.4 Construction. This Agreement, and all the provisions of this Agreement,
shall be deemed drafted by all of the Parties hereto.

11.5 Authority. Each of the persons signing below on behalf of a Party hereto
represents and warrants that he or she has full requisite power and authority to
execute and deliver this Agreement on behalf of the Party for whom he or she is
signing and to bind such Party to the terms and conditions of this Agreement.

11.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original. This Agreement shall become effective only when all
of the Parties hereto shall have executed the original or counterpart hereof.
This Agreement may be executed and delivered by a facsimile transmission of a
counterpart signature page hereof.

11.7 Successors and Assigns. This Agreement may not be assigned (including
performance by subcontract) by either Party hereto. This Agreement shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors.

11.8 No Third Party Beneficiaries. This is not a third party beneficiary
contract. No person or entity other than NEG, the NEG Indemnitees, Panaco, and
the Panaco Indemnitees shall have any rights under this Agreement.

11.9 Amendments. This Agreement may be amended or modified only in a writing
which specifically references this Agreement.

11.10 No Waiver. Either Party to this Agreement may decide not to require, or
fail to require, full or timely performance of any obligation arising under this
Agreement. The decision not to require, or failure of a Party to require, full
or timely performance of any obligation arising under this Agreement (whether on
a single occasion or on multiple occasions) shall not be deemed a waiver of any
such obligation. No such decisions or failures shall give rise to any claim of
estoppel, laches, course of dealing, amendment of this Agreement by course of
dealing, or other defense of any nature to any obligation arising hereunder.

11.11 Time of the Essence. Time is of the essence with respect to each
obligation arising under this Agreement.

11.12 Unenforceability. In the event any provision of this Agreement, or the
application of such provision to any person or set of circumstances, shall be
determined to be invalid, unlawful, or unenforceable to any extent for any
reason, the remainder of this Agreement, and the application of such provision
to persons or circumstances other than those as to which it is determined to be
invalid, unlawful, or unenforceable, shall not be affected and shall continue to
be enforceable to the fullest extent permitted by law.

11.13 Bankruptcy Court. Whenever in this Agreement reference is made to a
requirement for, approval of or authorization by the Bankruptcy Court, such
approval or

16



--------------------------------------------------------------------------------



 



authorization shall be required for so long as the Bankruptcy Court shall retain
jurisdiction with respect to Panaco or its assets.

Dated the date first set forth above.

              NATIONAL ENERGY GROUP, INC.
 
       
 
       

  By:   /s/ Philip D. Devlin

     

--------------------------------------------------------------------------------

 

      Philip D. Devlin, Vice President
 
            PANACO, INC.
 
       
 
       

  By:   /s/ Bob G. Alexander

     

--------------------------------------------------------------------------------

 

      Bob G. Alexander, President

17